Citation Nr: 0524745	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  02-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for degenerative joint 
disease of both hands.

3.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of second- and third-degree burns of 
both hands, with numbness of the fingers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from June 1957 to June 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Roanoke, 
Virginia, Regional Office (RO) that denied service connection 
for hearing loss and for degenerative joint disease of the 
hands, and that continued a rating of 10 percent for service-
connected residuals of second- and third-degree burns of both 
hands.

Appellant initially requested a hearing, but later withdrew 
that request in writing.

The case was remanded for further development in October 
2003.  That development has been accomplished, and the file 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with moderate to 
profound high-frequency sensorineural hearing loss.  There is 
no medical or lay evidence of hearing loss in service, and 
competent medical opinion states that appellant's current 
hearing loss is not related to military service.  
Sensorineural hearing loss was not shown present within 1 
year following separation from service.

2.  Appellant has been competently diagnosed with mild 
degenerative changes in the metacarpal joints of both hands.  
There is no medical or lay evidence of degenerative joint 
disease of the hands in military service, and competent 
medical opinion states that degenerative changes of the hand 
are not related to appellant's service-connected second- and 
third- degree burns.  Arthritis was not shown to be present 
within 1 year following separation from service.

3.  Appellant has service connection for second- and third-
degree burns of both hands.  Appellant's burn scars are 
superficial, not disfiguring, and cause no functional 
impairment or limitation of motion.  Third-degree burn scars 
do not exceed 12 square inches.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
military service, nor may service connection be presumed for 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004). 

2.  Degenerative joint disease of the hands was not incurred 
in or aggravated by military service, nor may service 
connection be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).

3.   Schedular criteria for an increased evaluation in excess 
of 10 percent for residuals of second- and third- degree 
burns to the hands have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.118, Diagnostic Codes 7801 to 7805 (2002-
2004).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, the rating decisions under appeal were 
issued in April 2002 (hands) and August 2002 (hearing loss).  
RO sent appellant a VCAA duty-to-assist letter in February 
2001, prior to the rating decisions, and another VCAA duty-
to-assist letter in June 2004 during the pendancy of this 
appeal.  Neither of these two duty-to-assist letters 
expressly satisfied the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decisions, the 
Statements of the Case (SOC) in August 2002, and the 
Supplemental Statements of the Case (SSOC) in August 2002 
(hands) and January 2005 (all appealed issues) listed the 
evidence on file that had been considered in formulation of 
the decisions.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that appellant identified as having potentially 
relevant evidence for development.  Appellant was afforded 
several VA medical examinations to determine the etiology and 
severity of the claimed disabilities.  Finally, appellant was 
advised of his right to testify in a hearing before RO or 
before the Board, but he has not opted to do so.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant 
received burns to both hands in October 1960.  Treatment 
notes record satisfactory healing, although the left index 
finger showed continued stiffness.  Appellant's discharge 
physical examination in May 1961 noted the presence of burn 
scars on the left index finger, without loss of strength or 
range of motion.  The discharge physical examination also 
noted "tissue nearly destroyed on left hand" and 
"complications with weak tissue."  

Service medical records do not show evidence of hearing loss 
in service.  The discharge physical examination shows 
"whispered voice" rating of 15/15 bilaterally and 
audiometer results as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
-5
-5
-10
-10
-5
0
LEFT
-5
-10
-5
-5
-5
0

Appellant had a VA medical examination in January 1974 during 
which he reported that his hands tended to cramp up, that the 
backs of the hands tended to itch and go to sleep, and that 
there was no feeling at times around the knuckles and 
fingertips.  Appellant also reported that the second, third, 
fourth, and fifth fingers of both hands tended to go to 
sleep.  The examiner observed mild first-degree burn scars 
below the wrist on the backs of both hands, without 
contractions and good functional results.  The examiner 
stated that there was no limitation as to work capacity.  The 
examiner took three black-and-white photographs of 
appellant's hands, on which no scarring is visible.  The 
examiner noted subjective numbness of the fingertips.

RO issued a rating decision in February 1974 that granted 
service connection for second- and third-degree burns of both 
hands, with numbness of the fingers.  The initial rating was 
10 percent, based on appellant's subjective report of 
numbness of the fingertips.  Appellant appealed the rating, 
but a decision by the Board in July 1974 continued the 10 
percent rating.

Appellant submitted the instant request for increased 
evaluation for burns of the hands in September 2001.  
Appellant submitted a VA Form 21-4138 (Statement in Support 
of Claim) in January 2002 that stated his hands had 
progressively caused him increased pain, with cramping of the 
fingers and itching of the backs of the hands.  

Appellant had a VA medical examination of the hands in 
January 2002.  Appellant reported cramping and severe itching 
of the hands, sometimes relieved by the use of sandpaper; 
creams had not been effective in alleviating the symptoms.  
Appellant stated that he had retired from the construction 
business because his condition made it very difficult to hang 
sheetrock.  On physical examination, the skin of the hands 
was smooth and intact, with no visible evidence of scarring.  
Appellant reported subjective tenderness of the proximal 
interphalangeal joints of all ten fingers, as well as 
tenderness to touch and itching of the dorsal aspect of the 
hands.  There was no ulceration or breakdown of the skin, no 
visible evidence of elevation or depression of scarring, no 
underlying tissue loss, and no inflammation, edema, or keloid 
formation.  X-rays of the hands revealed moderate 
degenerative joint disease of the intercarpal joints 
bilaterally, mild degenerative joint disease of the left 
second metacarpal phalangeal joint, and deformity and bony 
fusion of the left triangular and pisiform possibly post-
trauma.  Photographs taken at the time of the examination 
appear to show no visible burn scars.  The examiner's 
diagnosis was as follows: (1) traumatic burn injury sustained 
to both hands approximately in 1958 or 1959; (2) reported 
second- and third-degree burns to both hands and forearm, 
treated in the military with reported residual pruritis and 
joint pain; (3) degenerative joint disease of the intercarpal 
joints between the scaphoid and the multangulars of both 
hands, evidence on X-rays; (4) degenerative joint disease of 
the left second metacarpal phalangeal joint on X-ray; (5) 
deformity and bony fusion of the left triangular and pisiform 
due to post-trauma, evident on X-rays; (6) intact skin of 
both hands with no evidence of scarring due to well-healed 
burns.

VA orthopedic clinic notes dated March 2002, May 2002, and 
July 2002 show that appellant was diagnosed with arthritis of 
both wrists, right worse than left, possibly consequent to 
swinging a hammer in the workplace.  The pain had alleviated 
somewhat after appellant retired from his former job hanging 
sheetrock.  An orthopedic clinic note from January 2003 shows 
that appellant's wrist condition was essentially unchanged, 
and that he was also diagnosed with arthritis of the 
shoulders. 

RO issued a rating decision in April 2002 that continued the 
current 10 percent rating for second- and third-degree burns, 
with numbness of the fingers.  The same rating decision 
denied service connection for degenerative joint disease of 
both hands.

In July 2002, appellant submitted a Notice of Disagreement in 
regard to his hand condition (entitlement to service 
connection for degenerative joint disease and evaluation of 
burns).  The same letter articulated a claim for service 
connection for hearing loss, claimed as consequent to 
exposure to jet engine noise in service.       

RO issued a rating decision in August 2002 that denied 
service connection for hearing loss.

Appellant had a VA examination of the hands in September 
2004.  The examiner reviewed the C-file.  Appellant 
complained of worsening itching of the skin of the fingers, 
as well as cramping, stiffness, tightness, constant pain and 
hyperesthesia, and feeling of "pins and needles" but not 
numbness.  Appellant had retired from his work installing 
sheet rock but not due to his hand condition.  Appellant was 
fully functional with his hands and could do all activities 
of daily living without assistance.  On examination, the skin 
was intact, with some scarring between the proximal 
interphangeal joints and the distal interphalangeal joints.  
The skin was lighter than the surrounding skin, slightly 
atrophic with sparse hair, and with some excoriation due to 
scratching.  These symptoms were not disfiguring and were 
difficult to appreciate except under very close visual 
inspection.  There was no underlying tissue loss or keloid 
formation.  There was no ulceration, and the area of scarring 
was less than one square foot.  Sensation to light touch, 
pinprick, vibration, and temperature was intact.  X-ray of 
the hands showed degenerative changes of the wrists.  The 
examiner's diagnosis was as follows: (1) dermal residuals of 
second- and third-degree burns of both hands with no 
significant functional impairment, with unrelated mild 
degenerative changes at the metacarpal pharyngeal and 
interphalangeal joints; (2) degenerative joint disease of 
both wrists unrelated to military service, but rather related 
to years of work in construction hanging sheetrock.

Appellant had a VA hearing examination in September 2004.  
The examiner reviewed the C-file.  Appellant complained that 
he was losing his hearing and he also reported recurrent pain 
and tinnitus in the right ear.  Appellant attributed his 
condition to exposure to jet engine noise in service, and 
stated that ear protection was not provided in the military.  
Appellant denied noise exposure subsequent to military 
service.  Audiometric results were as follows:        

          

HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
25    
20  
60 
85  
90  
64  
LEFT
25
25  
60  
85  
90  
65  

Speech recognition scores were 76 right ear and 80 left ear.  
The examiner's diagnosis was moderately severe to profound 
high-frequency sensorineural hearing loss (SNHL) bilaterally, 
with mild impairment of speech discrimination bilaterally.   
The examiner stated that in her opinion it is more likely 
than not that the onset of appellant's hearing impairment was 
not associated with appellant's military service. 

III.  Analysis

Entitlement to Service Connection

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

In order to show direct causation, there must be: medical 
evidence of a current disability; medical evidence, or in 
some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.   Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  In the 
alternative, service connection may be established by a 
continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993).

Presumptive service connection is available certain specific 
chronic conditions, if they become manifest to a degree of at 
least 10 percent or more within one year of discharge, even 
if there was no evidence of that condition during service.  
38 C.F.R. § 3.307(a)(3), 3.309 (2004).  Arthritis and 
sensorineural hearing loss are both chronic conditions that 
qualify for this presumption, provided that the threshold 
criteria are met.

The first Hickson element is medical evidence of a claimed 
disability.  The VA audiological examiner in September 2004 
diagnosed moderate to profound SNHL, and the medical examiner 
in September 2004 diagnosed mild degenerative changes of the 
metacarpal joints of both hands.  The first Hickson element 
is therefore satisfied in regard to both claimed 
disabilities.
  
The second Hickson element is medical or lay evidence of an 
in-service injury or disease.  In this case there is no such 
evidence, and the second Hickson element is not satisfied in 
regard to either claimed disability.  There is every 
indication that appellant's hearing was normal in service.  
Further, while there was evidence of the burning of the hands 
in service there was no indication of joint pathology.

The third Hickson element is medical evidence of nexus 
between the claimed disability and the claimant's military 
service.  In this case there is no such medical evidence, and 
the third Hickson element is not satisfied.  In fact, the 
medical evidence tends to show that the claimed disabilities 
are not related to military service.  The VA audiological 
examiner stated that SNHL was not consequent to noise 
exposure in service, and she provided a detailed rationale 
for her opinion, and the VA medical examiner stated that the 
degenerative changes in the metacarpal joints are unrelated 
to dermal residuals of second- and third-degree burns of the 
hands.  The findings of a physician are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  

As noted above, presumptive service connection is available 
for arthritis or hearing loss that becomes manifest to a 
compensable degree within the first year after discharge from 
service.  In this case there is no such evidence, so the 
presumption does not apply.  

The absence of evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 
3.385) is not always fatal to a claim for service connection 
for SNHL.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Service connection for SNHL loss may be granted where there 
is credible evidence of acoustic trauma due to significant 
noise exposure in service, post-traumatic audiometric 
findings meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis upon 
which to attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  In this case appellant 
has cited acoustic trauma caused by exposure to jet engine 
noise, but there is no medically sound basis on which to 
attribute the current SNHL to that in-service acoustic 
trauma.  The Board accordingly finds that the precedents of 
Ledford and Hensley do not apply in this case. 

Given the analysis above, the Board finds that service 
connection cannot be granted for SNHL or for degenerative 
changes of the metacarpal joints.  In making this decision, 
the Board had considered the "benefit of the doubt rule" 
that when there is a proximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against both claims and the 
benefit-of-the-doubt rule does not apply.

Evaluation of service-connected disability (residuals of 
burns to the hands)

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes. Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  However, 
the evaluation of the same manifestation under different 
diagnoses is to be avoided, since that would constitute 
pyramiding.  Brady v. Brown, 4 Vet. App. 203 (1993), citing 
38 U.S.C.A. § 1155.

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGCPREC 11-97 (Mar. 24, 
1997).  However, revised statutory or regulatory provisions 
may not be applied to any time period prior to the effective 
date of the change.  38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  The rating criteria for burns changed on 
August 30, 2002, during the pendancy of this appeal, so the 
new criteria apply after August 30, 2002 if more advantageous 
to appellant.    

Disabilities of the skin are rated under 38 C.F.R. § 4.118.  
Under the rating criteria in effect prior to August 30, 2002, 
third-degree burns were rated under Diagnostic Code 7801.  
Second-degree burns were rated under Diagnostic Code 7802, 
but the highest rating under that diagnostic code was 10 
percent.  Diagnostic code 7803, 7804, and 7805 are not for 
application because the evidence does not show that 
appellant's burn scars are poorly nourished an ulcerated, or 
tender and painful on objective demonstration, or result in 
limited function, so the most appropriate diagnostic code 
under the old rating schedule was Diagnostic Code 7801 (third 
degree burns).

The rating criteria under the old Diagnostic Code 7801 (third 
degree burns) were as follows.  For a rating of 10 percent: 
area or areas exceeding 6 square inches.  For a rating of 20 
percent: area or areas exceeding 12 square inches.  For a 
rating of 30 percent: are of areas exceeding one-half square 
foot.  For a rating of 40 percent: area or areas exceeding 
one square foot.  Actual third degree involvement was 
required to the extent shown, and widely separated areas, as 
on two or more extremities, were to be rated separately and 
combined.

Applying the "old" rating criteria of Diagnostic Code 7801 
to appellant's disability, the Board finds that a rating in 
excess of the current 10 percent is not appropriate.  There 
is no indication that actual third degree burn scar exceeds 
12 square inches as required by the rating criteria.  

Effective August 30, 2002, the rating schedule distinguished 
between "deep scars" (associated with underlying soft 
tissue damage) and "superficial scars" (not associated with 
underlying soft tissue damage).  The new rating schedule also 
redefined several of the diagnostic codes; significantly in 
this case, the new rating criteria eliminated the specific 
ratings for second- and third- degree burns.  Diagnostic Code 
7801 is now defined as "scars other than head, face, or neck 
that are deep or that cause limited motion" and is no longer 
applicable.  Diagnostic Code 7802 is now defined as "scars 
other than face, hands, or neck that are not disfiguring and 
do not cause limited motion" and is now applicable, but the 
highest rating under this code is 10 percent.  Diagnostic 
Codes 7803, 7804, and 7805 are not applicable because the 
evidence does not show that appellant's scars are unstable, 
painful on examination, or cause limitation of function.  
Appellant's scars are accordingly not compensable under the 
new rating schedule, and rating under the new schedule is not 
advantageous to appellant. 
     
Based on the analysis above, the Board finds that an 
increased rating in excess of 10 percent is not appropriate 
for appellant's burn scars under either the old or the new 
rating criteria.   

Appellant's primary complaint is that the scars subjectively 
cause him pain and itching.  VA must consider the 
applicability of regulations relating to pain.   Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  Functional loss due 
to pain is to be rated at the same level as functional loss 
when flexion is impeded (Schafrath, at 592) but there is no 
indication that the pain from the scars causes functional 
loss.   38 C.F.R. § 4.40 (2004) requires VA to consider 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use, but scars of the skin are not 
part of the musculoskeletal system so 38 C.F.R. § 4.40 does 
not apply.  None of the medical examinations of appellant's 
hands showed objective evidence of painful scars, and the 
Board accordingly does not consider additional compensation 
due to pain to be appropriate in this case.  Significantly, 
any "numbness" present appears to be very insignificant.  
There is no showing of loss of grip strength or other 
functional impairment secondary to the scarring.  The current 
rating is protected from reduction, but current physical 
findings do not provide a basis to assign an increased 
rating.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence of frequent hospitalization for this 
disorder or that the physical manifestations of the disorder 
caused marked interference with employment beyond that 
envisioned by the rating schedule.  Extraschedular rating is 
therefore not appropriate in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating.  For this reason, the doctrine of reasonable doubt is 
not for application and a rating at the higher rate is not 
warranted.


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.  Service connection for degenerative joint disease 
of both hands is denied.  Rating in excess of 10 percent for 
residuals of second- and third-degree burns on both hands is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


